Citation Nr: 1533895	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-46 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of an eye injury.

3.  Entitlement to a rating in excess of 10 percent for right shoulder strain.

4.  Entitlement to a rating in excess of 10 percent for left shoulder strain.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1991 and June 2003 to October 2003.  He also had Army Reserve service, with a verified period of active duty for training from June 1986 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Atlanta, Georgia, respectively.  The Atlanta RO has jurisdiction over the appeal.  

The Board notes that service connection for a back disability and residuals of an eye injury were initially denied in a November 1996 rating decision.  Since that time, service treatment records have been associated with the claims file.  Accordingly, these claims will be reconsidered on the merits, as reflected on the title page.  
38 C.F.R. § 3.156(c) (2014).

In December 2014, the Veteran testified at a video conference hearing before a Veterans Law Judge of the Board.  Unfortunately, the Board was unable to produce a transcript to associate with the claims file.  As such, in March 2015, this matter was remanded by the Board so that the Veteran may be afforded the opportunity to testify at an additional hearing.  He was afforded an additional Board hearing in May 2015, wherein he testified at a video conference hearing before the undersigned.  A transcript of that hearing has been associated with the Veteran's claims file.  See 38 C.F.R. § 20.717 (2014).
In a Report Of General Information (VA Form 27-0820) dated in April 2014, it is indicated that the Veteran wished to file a claim for bilateral hearing loss and bilateral feet.  It does not appear that the agency of original jurisdiction (AOJ) has adjudicated these issues.  Therefore, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).
The claim for entitlement to service connection for residuals of an eye injury and the claims for increased ratings for right and left shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Degenerative arthritis of the lumbar spine became manifest to a degree of 10 percent within one year of the Veteran's separation from active service in October 2003.


CONCLUSION OF LAW

The criteria for the establishment of service connection for degenerative arthritis of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307(a), 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).  
Here, the Veteran separated from his second period of active service on October 12, 2003.  On October 13, 2004, one year and one day following separation, he presented for a VA fee-basis examination, at which point he was diagnosed with degenerative arthritis of the lumbar spine based upon X-ray findings, which is a compensable disability for VA purposes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

The Board finds it reasonable to infer that said arthritis was present the day prior, within the one-year presumptive period for arthritis.  Accordingly, service connection for degenerative arthritis of the lumbar spine is warranted.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.


REMAND

The Veteran asserts that his current eye problems are the result of exposure to gas and chemicals during gas chamber and biochemical training.  Service treatment records from the Veteran's Army Reserve service reflect that in May 1988, he reported redness and burning in his eyes, and indicated he had been in the gas chamber the prior week and noticed a burning sensation in his eyes at that time.  He was diagnosed with infected bulbar conjunctiva.  The Veteran has testified as to ongoing eye symptoms since that time, noting that his eyes would burn and become red and blurry, especially in sunlight or smoky conditions.  He indicated that he had not had such symptoms prior to going through a gas chamber, and that his eyes had become sensitive to light as a result.  He added that he would undergo regular Nuclear Biochemical (NBC) Warfare Training  approximately twice yearly, which also exposed his eyes to various chemicals.  VA treatment records document an eye infection and reports of eye redness treated with drops.
To date, the Veteran has not been afforded a VA eye examination to ascertain the nature and etiology of his asserted eye disability.  As such, the Board finds that a VA eye examination is needed to fully and fairly evaluate the Veteran's claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, efforts to locate any outstanding service personnel records should be made on remand, as they may contain additional details concerning his gas chamber and/or NBC warfare training.  

The Veteran has also testified that his right and left shoulder disabilities have increased in severity since his most recent VA examination in August 2010, warranting updated examinations.  

Finally, any additional VA treatment records of the Veteran should also be obtained on remand.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Obtain the Veteran's complete service personnel records.

3.  Then schedule the Veteran for a VA examination with an ophthalmologist to determine the precise nature and etiology of any current eye disability.  The claims file, including all newly obtained evidence and a copy of this remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests and studies deemed necessary by the examiner must be performed.  All pertinent pathology shall be noted in the examination report.
Based on a review of the claims file and the examination findings, the examiner should diagnose all current eye disabilities.

For each eye disability diagnosed, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability is causally or etiologically related to a period of active service, to include exposure to gas and chemicals during gas chamber and biochemical training therein.  In so opining, the examiner should specifically address the May 1988 service treatment record documenting redness and burning in the Veteran's eyes post-gas chamber training.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular eye disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  Schedule the Veteran for a VA examination to determine the precise nature and severity of his right and left shoulder disabilities.  The claims file, including all newly obtained evidence and a copy of this remand, must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests and studies deemed necessary by the examiner must be performed.  All pertinent pathology shall be noted in the examination report.

The examiner is asked to comment on any impact of the Veteran's disabilities on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


